Citation Nr: 9933927	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-46 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of medial meniscectomy of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 
rating decision by the Manchester, New Hampshire RO.

In October 1997, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

This case was before the Board in March 1998 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is currently 
manifested by complaints of pain, weakness, stiffness and 
occasional swelling; clinical findings include extension to 
0 degrees and flexion to 126 degrees with pain, with range of 
motion decreased by 70 percent during flare-ups.  There was 
no evidence of subluxation or lateral instability. 



CONCLUSION OF LAW

The criteria for a 20 percent rating for a right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, to include §§ 3.321(b)(1), 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran underwent a 
medial meniscectomy of the right knee during active military 
service.  Following discharge, the veteran underwent a VA 
examination in February 1967.  The VA examination report 
notes the veteran's complaints of weakness, pain, and limited 
range of motion in the right knee.  The veteran also 
complained of an inability to kneel on his right knee.  The 
veteran denied locking and slipping.  Examination revealed no 
tenderness or limitation of motion.  Diagnosis was post-
operative residuals, cartilage, right knee.  A March 1967 
rating decision granted service connection for post-operative 
residuals, cartilage, right knee, and assigned a 10 percent 
evaluation under Diagnostic Code 5259.  

The veteran now contends that his right knee disability is 
more disabling than currently evaluated.  In support of his 
claim, the veteran submitted a February 1994 VA outpatient 
treatment report.  The treatment report notes the veteran's 
complaints of an aching sensation in the right knee.  He 
denied locking and giving way.  Examination revealed range of 
motion from 0 degrees to 140 degrees, good varus/valgus, mild 
crepitus and intact ligaments.  X-rays revealed degenerative 
joint disease.  Assessment was posttraumatic arthritis of the 
right knee.

In addition, the veteran submitted private treatment records 
in 1994.  Treatment records from David G. Publow, M.D., note 
that the veteran was seen on several occasions from 1983 to 
1989 with complaints of right knee pain.  Diagnoses included 
chondromalacia, partial tear lateral gastroc, and 
osteoarthritis.  Treatment records from Elliot Hospital note 
that the veteran was admitted in August 1989 with complaints 
of right knee pain.  A history of arthroscopic surgery in 
June 1985 was noted.  The veteran underwent arthroscopic 
surgery; diagnosis was osteoarthritis of the medial lateral 
compartment with spur formation.  A March 1993 treatment 
record from Dennis C. Stepro, M.D., notes that the veteran 
was seen with complaints of periodic right knee pain.  
Examination revealed mild tenderness and no limitation of 
motion.  X-rays revealed some mild joint space narrowing with 
significant osteophyte formation.  Diagnosis was degenerative 
arthritis.  In a September 1994 letter William Parker Rix, 
M.D., noted that the veteran underwent a diagnostic 
arthroscopy in August 1989; diagnosis was osteoarthritis.  
Dr. Rix stated that he last saw the veteran in December 1989; 
at that time the veteran was asymptomatic and his knee felt 
fine.

An October 1994 VA outpatient treatment record notes the 
veteran's complaints of severe right knee pain.  Examination 
revealed full range of motion and no swelling.  Crepitus was 
noted.  There was tenderness to palpation.  Assessment was 
chronic posttraumatic arthritis.

A December 1994 VA examination report notes the veteran's 
complaints of intermittent right knee pain and swelling.  The 
veteran also indicated that his right knee becomes unsteady 
if he walks a short distance or tries to climb.  Examination 
of the right knee revealed no swelling, deformity, 
subluxation, or lateral instability.  There was no loose 
motion or malunion.  Range of motion was from 0 degrees to 
140 degrees.  Mild crackling sounds were noted by the 
examiner.  X-rays of the right knee revealed osteoarthritis 
changes.  Diagnosis was posttraumatic arthritis of the right 
knee.

In a March 1995 letter, Dr. Stepro noted that the veteran 
"suffers from progressive posttraumatic degenerative 
arthritis of the right knee."  Dr. Stepro stated that the 
veteran "has had a progressive increase in symptoms in the 
right knee since" his last arthroscopic surgery in 1986.  
Specifically, Dr. Stepro cited to the veteran's difficulty 
walking and climbing stairs.  Dr. Stepro also noted that upon 
examination, there was full range of motion, medial joint 
line tenderness, pain with full flexion, and a lateral thrust 
to the right knee with weightbearing.

The veteran testified during a September 1995 personal 
hearing that he "can't even hardly climb stairs," "can't 
do any walking," and can not crawl because of his service-
connected right knee disability.  The veteran further 
testified that when he walks on an incline his right knee 
"wants to kick out a lot," so he wraps the knee in an Ace 
bandage when he goes for a walk.  The veteran indicated that 
his knee gives out at times, but does not lock.

A May 1996 VA examination report notes the veteran's 
complaints of pain, swelling, snapping, and a "grinding 
sensation" in his right knee when he walks and climbs 
stairs.  Upon examination, range of motion was flexion of 120 
degrees with pain and extension of 0 degrees with pain.  
There was some grinding present on extension and flexion of 
the knee.  X-rays of the right knee revealed minimal 
abnormality with suggestion of lateral compartment narrowing.  
There was no swelling, weakness or instability.  A slight 
valgus deformity of the right knee was noted.  There was no 
lateral instability or nonunion.  Diagnoses included 
traumatic arthritis and prior arthroscopy and removal of 
medial meniscus.

A January 1997 VA examination report does not note the 
veteran's subjective complaints.  Upon examination, range of 
motion of the right knee was flexion of 140 degrees with 
tenderness and extension of 0 degrees with tenderness.  There 
was no crepitus, heat, or erythema.  The examiner noted that 
there was no palpable instability.  No x-rays were taken.  
Diagnoses included: status-post right knee medial 
meniscectomy; status-post right knee arthroscopy; and status-
post right knee lateral compartment narrowing.

The veteran testified during an October 1997 Travel Board 
hearing that the degree of functional loss in his right knee 
was not reflected in his most recent VA examinations.  He 
stated that he has problems with pain, swelling, inflammation 
and instability.  He noted that pain prevents him from fully 
extending his right knee, despite findings to the contrary 
made during a January 1997 VA examination.

Following remand by the Board in March 1998, the RO contacted 
the Social Security Administration (SSA) in order to obtain a 
copy of that agency's decision with respect to the veteran's 
claim for disability benefits together with copies of all 
medical records considered in arriving at that decision.  
Treatment records received in January 1999 note that the 
veteran was seen for various complaints, including a right 
knee disability.  Many of these treatment records are 
duplicative of those previously submitted.  A February 1993 
private treatment record notes the veteran's complaints of 
right knee swelling after stair climbing.  Examination 
revealed no swelling and not a lot of tenderness.  Impression 
was osteoarthritis of the right knee.  A March 1993 private 
treatment report notes the veteran's complaints of 
intermittent right knee pain.  Examination revealed some 
tenderness, no limitation of motion, and no effusion.  
Diagnosis was degenerative arthritis.  A February 1995 SSA 
determination notes that the veteran was awarded disability 
benefits based solely on his back disability.

Treatment records from Lahey Hitchcock Clinic dated in 1998 
note that the veteran was seen with complaints of right knee 
pain.  An April 1998 treatment record notes a history of 
meniscectomies and arthroscopic debridements.  It was also 
noted that the veteran was totally disabled because of a back 
disability.  Examination revealed crepitus and tenderness 
along the joint line.  There was pain with passive 
hyperextension and hyperflexion.  Ligaments were stable.  
Assessment included degenerative joint disease of the right 
knee.  The veteran was given a steroid injection.  A June 
1998 treatment record notes that the steroid injection helped 
to some degree, but the veteran still complained of a 
moderate amount of pain.  Examination of the right knee 
revealed no effusion, full extension, medial joint line pain 
and stable ligaments.  The examiner noted that the veteran 
was able to flex the right knee to 125 degrees before 
complaining of pain.  Assessment was degenerative joint 
disease.

A February 1999 VA examination report notes the veteran's 
complaints of throbbing, weakness, stiffness, occasional 
swelling and occasional redness in the right knee.  The 
veteran further complained of fatigability and lack of 
endurance; he indicated that he was only able to walk 200-300 
yards before developing pain in his right knee.  He denied 
instability and locking.  The veteran indicated that flare-
ups occur twice a week and last for two days; he described 
the pain as moderate in degree and precipitated by walking 
and standing.  The veteran stated that he is retired due to 
problems with his back.  Examination revealed an antaligic 
gait and a suggestion of genu varum of the right knee on 
ambulation.  The right knee was noted to be stable, with no 
medial, lateral, anterior or posterior instability.  The 
patellar reflex was equal bilaterally.  There was definite 
weakness on flexion and extension of the right knee and 
ankle.  One-inch atrophy of the right thigh was noted.  
Slight swelling was noted in the right knee.  Flexion of the 
right knee on active motion produced pain at 126 degrees.  
Extension was 0 degrees.  X-rays of the right knee revealed 
some osteoarthritis with lateral compartment narrowing.  
Diagnosis was status post meniscectomy of the right knee with 
painful motion, limitation of motion and atrophy.  The 
examiner stated:

On examination of the right knee there 
was definite limitation of range of 
motion and weakened motion.  The above 
findings could significantly limit 
functional ability during flare-ups and 
when the right knee is used repeatedly 
over a period of time.  Additional range 
of motion lost would be in the range of 
70%.

In a May 1999 addendum to the February 1999 examination 
report, the VA examiner stated that "the arthritis of the 
right knee is due to the post operative residuals of the 
medial meniscectomy of the right knee done" during service.  
The examiner further stated:

I did not see the [veteran] during a 
flare-up of his right knee.  In reference 
to the above, the right knee is obviously 
impaired.  The estimated additive range 
of motion left during a flare-up should 
be 30-40%.

Analysis

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
On the basis of the entire record, particularly findings 
noted in a February 1999 VA examination report, the Board 
finds that an increased rating is warranted for the veteran's 
service-connected right knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran's left knee disability is currently rated under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage.  Applicable regulation states that for symptomatic 
postoperative residuals of removal of semilunar cartilage, a 
10 percent rating is assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5259.  This code does not provide for a higher rating 
than 10 percent.

Applicable regulation also states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, in this case the 
knee.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003.  

Applicable regulation provides that the veteran's knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  The rating schedule 
also provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full.  See 38 C.F.R. § 4.71, Plate II.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995). 

Based on a complete review of the evidence of record and 
giving the veteran the benefit of the doubt, it is concluded 
that the extent of right knee disability meets the criteria 
required for a 20 percent evaluation under Diagnostic Code 
5260.  In arriving at this conclusion, the weakness, 
additional loss of motion during flare-ups, the frequency of 
the flare-ups, the swelling, and the pain have all been 
factored into the functional loss due to the service 
connected knee disability.  The most recent 

(1999) VA examination report notes limited range of motion 
due to pain to include flexion limited to 126 degrees, with 
range of motion decreased by 70 percent during flare-ups.  
These findings can be interpreted as showing that the flexion 
of the knee is only to 42 degrees during a flare-up.  The 
examination report also notes atrophy of the right thigh and 
weakened motion.  As noted above, flexion limited to 45 
degrees warrants a 10 percent rating and flexion limited to 
30 degrees warrants a 20 percent rating under Diagnostic Code 
5260.  The Board concludes that the extent of right knee 
disability more nearly approximates the criteria required for 
a 20 percent rating under Diagnostic Code 5260.  38 C.F.R. 
§ 4.7 (1999).

Based on the VA evidence of record showing functional 
disability due to pain and weakness as well as limitation of 
flexion, the Board finds that a rating greater than 20 
percent based on greater limitation of motion due to pain on 
use, including flare-ups, under Code 5260 is not warranted.  
Moreover, it is noted that no loss of extension has been 
identified objectively.  A higher rating based on limitation 
of motion would require limitation of flexion to 15 degrees 
under Diagnostic Code 5260 or ankylosis under Diagnostic Code 
5256.  Clearly, neither ankylosis nor limitation of flexion 
to 15 degrees has been shown.  In addition, the Board has 
considered the effect of pain and weakness in rating the 
veteran's disability.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  In expressing the extent of the 
veteran's limitation of motion, the 1999 VA examiner based 
the finding of limitation of flexion on pain and weakness-
including during flare-ups-in the right knee.  As pain and 
weakness have been contemplated in the consideration of 
limitation of motion, the Board does not find that a separate 
rating in excess of 20 percent under Diagnostic Code 5260 is 
warranted.


Further, the Board notes that arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 9-98 (August 14, 1998).  Under 
Diagnostic Code 5257, other impairment of the knee, a 10 
percent rating requires slight recurrent 
subluxation or lateral instability, a 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In the case at hand, although 
the veteran has subjective complaints of the right knee 
occasionally giving way, both VA examination reports and 
private treatment records disclosed no signs of recurrent 
subluxation or lateral instability of the right knee.  In 
particular, the examiner at the latest VA examination 
specifically addressed the question involving the stability 
of the knee and very clearly set out his assessment that 
there were no objective signs of instability.  Thus, a 
separate 10 percent rating under Code 5257 is not in order.

Moreover, the Board notes that the veteran has not required 
extensive periods of hospitalization or experienced marked 
interference with employment; nor is there anything else in 
the record to suggest that an extraschedular evaluation might 
possibly be in order under 38 C.F.R. § 3.321 (1999).  
Specifically, the veteran has presented no evidence 
whatsoever that his right knee disability required 
hospitalization or extensive treatment on an outpatient 
basis.  Furthermore, both private and VA examiners have 
stated that the veteran's major disabling factor was his back 
disability and not the right knee disability.  Accordingly, 
the degree to which the veteran's service connected right 
knee disability impairs him industrially has not been shown 
to be inadequately contemplated in the percentage evaluation 
assigned that disability.  Thus, the Board finds that an 
extraschedular evaluation is not warranted.



ORDER

Entitlement to an increased 20 percent rating for a right 
knee disability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

